Case 2:20-cv-16396-MCA-MAH Document 24 Filed 06/17/21 Page 1 of 1 PagelD: 220

She wf, we fives Of
SHELLEY L. STANGLER, PC.

A PROFESSIONAL CORPORATION

SHELLEY L. STANGLER 155 Morris AVENUE NEW YORK OFFICE
MEMBER N.J. & N.Y. Bar SPRINGFIELD, NJ O7O8B 1 800 6TH AVENUE

. Ste. 344A
HERSHEL KULEFSKY, ESQ. TEL 87S, 879.2500 New York, NY 1000!
OF COUNSEL Fax: 973.379.0003 | ,

TEL: 646.205.0659
MEMBER NY Bar E-MAIL: SHELLEY @STANGLERLAW.COM

WWW.STANGLERLAW.COM

June 17, 2021

BY ELECTRONIC FILING

Hon. Michael A. Hammer, U.S.M.J.

Martin Luther King Bldg. & U.S. Courthouse
50 Walnut Street

Newark, New Jersey 07101

Re: Garreffi v. Hicks, et al.
Case No: 2:20-cv-16396-MCA-MAH

Dear Judge Hammer:

Pursuant to your directive of June 15, 2021 [DE 22], requesting a proposed order
regarding service, enclosed please find Consent Order signed by the parties.

Thank you.
Respectfully submitted,

Sh

SHELLEY. STANGLER, ESQ.
SLS/mf

cc: Chanell Marie Branch, DAG, via email: Chanell.Branchalaw.njoag.vov

 
